Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rej.ection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent fand to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 95, 97, 99, 101, 104-105, and 122-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 109 of Application No. 14/848,084 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”) in view of US 20080243394 (hereinafter “Petricoin”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 109 of the reference application encompasses all the limitations of the present claim 95 except for an external device as recited. Examiner notes that the fluid transfer device and detection assembly of the reference application together form the presently claimed assembly. The movable assay tip is equivalent to the presently claimed movable assay unit. The translational stage to receive the cartridge (comprising sample and reagent units) thereon is equivalent to the presently claimed cartridge stage for receiving the cartridge.
Regarding the presently claimed external device in independent claims 95 and 116, Holmes discloses the following.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or Kumar (comprising the cartridge stage and fluid transfer device coupled to the assay unit), nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. Moreover, Kumar discloses the presently claimed assay device (i.e., the claimed “assembly”, as discussed above), and the remaining difference between the Kumar invention and claim 95 is the claimed external device that is configured to perform the recited functions. Such an external device is taught by Holmes in disclosing a biorecognition device (equivalent to the claimed external device) that receives results of an analyte interaction from the microarray scanning device (analogous to Applicant’s assembly) through a transmission, such as wireless communications (para. 0067), wherein the biometric recognition device can be located in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.
Additionally, it would have been predictable by one skilled in the art that the component to determine the presence, absence, or concentration of analyte can be provided in a device that is external to the detecting device, since computers and wireless communication between components are known in the art, as shown by Holmes. The Holmes biometric recognition device (which Examiner equates to the claimed external device) appears to be a computer (see para. 0040) that receives data wirelessly from the detecting device and determines the presence, absence, or concentration of analyte. Thus a computer [equivalent to the claimed external device] and the claimed capabilities [of the claimed external device] are known in the art, as shown by Holmes. It would have been predictable by one skilled in the art that the component [computer] to determine the presence, absence, or concentration of analyte can be external to the detecting device [such as the Kumar detecting device] which transmits data for determining presence, absence, or concentration of analyte, since such components and wireless communication between components are known in the art, as shown by Holmes.
Regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
Regarding claim 116, given that Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation 
As to the present claim 97, claim 109 recites a plurality of reagent units. Since claim 109 of the reference application recites providing reagents for detecting a plurality of different analytes, it would have been predictable by the skilled artisan that providing a plurality of assay units would allow for detecting a plurality of different analytes.
As to the present claim 99, see claim 109 of the reference.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claims 104-105, Examiner notes that the discussion above regarding claim 95 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of the claimed device.  The device of the reference application is capable of containing the samples as recited in claims 104-105.
As to claim 122, see claim 109 of the reference application.
As to claim 123, see discussion above regarding claim 95.
As to claims 124-125, the method and an apparatus can be automated wherein the apparatus has the ability to manipulate [via automation] one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassay.


The reference application and Holmes have been discussed above. Regarding claim 116, the discussion of claim 95 is applicable to claim 116, wherein the above-discussed detecting device that transmits is equivalent to the claimed communication assembly, and the above-discussed external device (i.e., computer of Holmes) is equivalent to the claimed computer system. A display for displaying the results presence, absence or concentration) is a known element (see for example, para. 0057 in Cranley). Thus it would have been obvious to one skilled in the art that in the modification discussed above regarding claims 95 or 116, a display can be provided to display the result of determining the presence or concentration of the analyte. Also, the use of software is disclosed by Holmes (para. 0210).
As to claim 102, the reference application and Holmes are silent as to determining compliance or non-compliance with a treatment protocol based on a comparison between the detection concentration and a known profile. 
However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an acetone specific enzyme system according to the present invention.  Thus, subjects mentally impaired due to age or disease, mentally ill subjects, or any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the detector of the Kumar-Holmes invention for detecting release of a drug, as suggested by Cranley, and to utilize the remote ‘external device’ (see discussion above regarding Kumar and Holmes) for the purpose of monitoring drug therapy by using the detector to ensure health care services being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release 
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Cranley, can be made to be configured to receive a second detection information, determine a second concentration, and perform a trend analysis based on the difference between the first concentration and the second concentration. Moreover, it is predictable by the skilled artisan that performing a trend analysis based on a difference between a first concentration and a second concentration would be useful for monitoring drug therapy, in the manner suggested by Cranley, or for diagnosis or treatment. 
As to the present claim 115, see the teachings of Cranley in paragraph 0037 and 0279.
As to the present claim 117, see claim 115 of the reference application.
As to the present claims 118-119, use of a computer and software are discussed above. It would have been obvious to one skilled in the art to provide the computer system such that it stores a protocol for carrying out the assay, or provides a protocol based on a day of the week, since it is predictable that providing these protocols result useful information for a patient or user, as well as useful information for compliance monitoring, coaching or instructing, as suggested by Cranley. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
As to the present claim 120, Examiner notes that in paragraph 0279, Cranley explicitly discloses that the biosensor can be integrated with an analysis device linked to the internet for example, for instant results for home monitoring of a subject. It would have been obvious to one of ordinary skills in the art to provide the detection information or data to the end user device, as discussed above, in real-time since it is predictable that providing the detection data to the end user device in real-time would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.



Claims 95, 97, 101, 104-105, and 121-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of Application No. 15/160,491 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”), and further in view of US 20080243394  (hereinafter “Petricoin”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 114 of the reference application encompasses all the limitations of the present claim 95 except for a cartridge stage and an external device as recited. Examiner notes that the fluid transfer device and detection assembly of the reference application together form the presently claimed assembly. The movable assay tip is equivalent to the presently claimed movable assay unit. Regarding a cartridge stage for receiving the cartridge, it would have been obvious to one skilled in the art to provide a cartridge stage since claim 114 of the reference recites receiving the cartridge in the reader assembly, since it is predictable that providing an element (stage) for receiving the cartridge facilitates the recited function of receiving the cartridge.
Regarding the presently claimed external device in independent claims 95 and 116, Holmes discloses the following.
a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or Kumar (comprising the cartridge stage and fluid transfer device coupled to the assay unit), nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. Moreover, Kumar discloses the presently claimed in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.
Additionally, it would have been predictable by one skilled in the art that the component to determine the presence, absence, or concentration of analyte can be provided in a device that is external to the detecting device, since computers and wireless communication between components are known in the art, as shown by Holmes. The Holmes biometric recognition device (which Examiner equates to the claimed external device) appears to be a computer (see para. 0040) that receives data wirelessly from the detecting device and determines the presence, absence, or concentration of analyte. Thus a computer [equivalent to the claimed external device] and the claimed capabilities [of the claimed external device] are known in the art, as shown by Holmes. It would have been predictable by one skilled in the art that the component [computer] to determine the presence, absence, or concentration 
Regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known elements, a display and interface for communications, for their known purposes would lead to predictable results.
As to the present claim 97, claim 109 recites a plurality of reagent units. Since claim 109 of the reference application recites providing reagents for detecting a plurality of different analytes, it would have been predictable by the skilled artisan that providing a plurality of assay units would allow for detecting a plurality of different analytes.
As to the present claim 99, see claim 114 of the reference.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claims 104-105, Examiner notes that the discussion above regarding claim 95 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of the claimed device.  The device of the reference application is capable of containing the samples as recited in claims 104-105.

As to claim 123, see discussion above regarding claim 95.
As to claims 124-125, the method and an apparatus can be automated wherein the apparatus has the ability to manipulate [via automation] one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassay.


Claims 102-103, 115, and 117-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of Application No. 15/160,491 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”) and US 20080243394 (hereinafter “Petricoin”) as applied to claim 95, and further in view of US 20050084921 (hereinafter “Cranley”).
The reference application and Holmes have been discussed above. Regarding claim 116, the discussion of claim 95 is applicable to claim 116, wherein the above-discussed detecting device that transmits is equivalent to the claimed communication assembly, and the above-discussed external device (i.e., computer of Holmes) is equivalent to the claimed computer system. Using software for controlling the apparatus Cranley (para. 0210 in Cranley). A display for displaying the results presence, absence or concentration) is a known element (see for example, para. 0057 in Cranley). Thus it would have been obvious to one skilled in the art that in the modification discussed above regarding claims 95 or 116, a display can be provided to display the result of determining the presence or concentration of the analyte. Also, the use of software is disclosed by Holmes (para. 0210).
As to claim 102, the reference application and Holmes are silent as to determining compliance or non-compliance with a treatment protocol based on a comparison between the detection concentration and a known profile. 

Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an acetone specific enzyme system according to the present invention.  Thus, subjects mentally impaired due to age or disease, mentally ill subjects, or any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the detector of the Kumar-Holmes invention for detecting release of a drug, as suggested by Cranley, and to utilize the remote ‘external device’ (see discussion above regarding Kumar and Holmes) for the purpose of monitoring drug therapy by using the detector to ensure health care services being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time, as suggested by Cranley, as desirable for providing patient care.
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Cranley, can be made to be configured to receive a second detection information, determine a second concentration, and perform a trend analysis based on the difference between the first concentration and the second concentration. Moreover, it is predictable by the skilled artisan that performing a trend analysis based on a difference between a first concentration and a second concentration would be useful for monitoring drug therapy, in the manner suggested by Cranley, or for diagnosis or treatment. 
As to the present claim 115, see the teachings of Cranley in paragraph 0037 and 0279.
As to the present claim 117, see claim 115 of the reference application.
As to the present claims 118-119, use of a computer and software are discussed above. It would have been obvious to one skilled in the art to provide the computer system such that it stores a protocol for carrying out the assay, or provides a protocol based on a day of the week, since it is predictable that providing these protocols result useful information for a patient or user, as well as useful information for compliance monitoring, coaching or instructing, as suggested by Cranley. Since providing such elements 
As to the present claim 120, Examiner notes that in paragraph 0279, Cranley explicitly discloses that the biosensor can be integrated with an analysis device linked to the internet for example, for instant results for home monitoring of a subject. It would have been obvious to one of ordinary skills in the art to provide the detection information or data to the end user device, as discussed above, in real-time since it is predictable that providing the detection data to the end user device in real-time would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.
As to the present claim 121, Examiner notes that Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154). It would have been obvious to one of ordinary skills in the art to provide the computer system such that it is configured to send a notification to the end user device when the concentration of the therapeutic agent or metabolite is above a threshold concentration since it would have been predictable that this would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.


Claims 95, 97, 101, 104-105, and 122-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of Application No. 15/160,578 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”), and further in view of US 20080243394 (hereinafter “Petricoin”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 114 of the reference application encompasses all the limitations of the present claim 95 
Regarding the presently claimed external device in independent claims 95 and 116, Holmes discloses the following.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or Kumar (comprising the cartridge stage and fluid transfer device coupled to the assay unit), nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. Moreover, Kumar discloses the presently claimed assay device (i.e., the claimed “assembly”, as discussed above), and the remaining difference between the Kumar invention and claim 95 is the claimed external device that is configured to perform the recited functions. Such an external device is taught by Holmes in disclosing a biorecognition device (equivalent to the claimed external device) that receives results of an analyte interaction from the microarray scanning device (analogous to Applicant’s assembly) through a transmission, such as wireless communications (para. 0067), wherein the biometric recognition device can be located in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.

Regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
Regarding claim 116, given that Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known elements, a display and interface for communications, for their known purposes would lead to predictable results.
As to the present claim 97, claim 114 of the reference recites a plurality of reagent units. Since claim 114 of the reference application recites providing reagents for detecting a plurality of different analytes, it would have been predictable by the skilled artisan that providing a plurality of pipette tips 
As to the present claim 99, see claim 114 of the reference.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claims 104-105, Examiner notes that the discussion above regarding claim 95 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of the claimed device.  The device of the reference application is capable of containing the samples as recited in claims 104-105.
As to claim 122, see claim 114 of the reference application.
As to claim 123, see discussion above regarding claim 95.
As to claims 124-125, the method and an apparatus can be automated wherein the apparatus has the ability to manipulate [via automation] one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassay.


Claims 102-103, 115, and 117-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 114 of Application No. 15/160,578 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”), and US 20080243394 (hereinafter “Petricoin”) as applied to claim 95, and further in view of US 20050084921 (hereinafter “Cranley”).
The reference application and Holmes have been discussed above. Regarding claim 116, the discussion of claim 95 is applicable to claim 116, wherein the above-discussed detecting device that 
As to claim 102, the reference application and Holmes are silent as to determining compliance or non-compliance with a treatment protocol based on a comparison between the detection concentration and a known profile. 
However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an acetone specific enzyme system according to the present invention.  Thus, subjects mentally impaired due to age or disease, mentally ill subjects, or any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the detector of the Kumar-Holmes invention for detecting release of a drug, as suggested by Cranley, and to utilize the remote ‘external device’ (see discussion above regarding Kumar and Holmes) for the purpose of monitoring drug therapy by using the detector to ensure health care services being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time, as suggested by Cranley, as desirable for providing patient care.
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Cranley, can be made to be configured to receive a second detection information, determine a second 
As to the present claim 115, see the teachings of Cranley in paragraph 0037 and 0279.
As to the present claim 117, see claim 126 of the reference application.
As to the present claims 118-119, use of a computer and software are discussed above. It would have been obvious to one skilled in the art to provide the computer system such that it stores a protocol for carrying out the assay, or provides a protocol based on a day of the week, since it is predictable that providing these protocols result useful information for a patient or user, as well as useful information for compliance monitoring, coaching or instructing, as suggested by Cranley. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
As to the present claim 120, Examiner notes that in paragraph 0279, Cranley explicitly discloses that the biosensor can be integrated with an analysis device linked to the internet for example, for instant results for home monitoring of a subject. It would have been obvious to one of ordinary skills in the art to provide the detection information or data to the end user device, as discussed above, in real-time since it is predictable that providing the detection data to the end user device in real-time would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.
As to the present claim 121, Examiner notes that Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154). It would have been obvious to one of ordinary skills in the art to provide the computer system such that it is configured to send a notification to the end user device when the concentration of the therapeutic agent or 


	
Claims 95, 97, 101, 104-105 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of Application No. 15/069,843 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”) and further in view of US 20080243394 (“Petricoin”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 96 of the reference application encompasses all the limitations of the present claim 95 except for a cartridge stage and an external device as recited. (It is noted that the fluid transfer device and detection assembly of the reference application together form the claimed detection device.) As to a cartridge stage, providing this element would have been obvious to one skilled in the art given that claim 79 of the reference application recites a device comprising a cartridge comprising reagent units and a sample vessel, and a reader assembly to receive the cartridge and assay assembly.
Regarding the presently claimed external device in independent claims 95 and 116, Holmes discloses the following.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or Kumar (comprising the cartridge stage and fluid transfer device coupled to the assay unit), nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. Moreover, Kumar discloses the presently claimed assay device (i.e., the claimed “assembly”, as discussed above), and the remaining difference between the Kumar invention and claim 95 is the claimed external device that is configured to perform the recited functions. Such an external device is taught by Holmes in disclosing a biorecognition device (equivalent to the claimed external device) that receives results of an analyte interaction from the in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.
Additionally, it would have been predictable by one skilled in the art that the component to determine the presence, absence, or concentration of analyte can be provided in a device that is external to the detecting device, since computers and wireless communication between components are known in the art, as shown by Holmes. The Holmes biometric recognition device (which Examiner equates to the claimed external device) appears to be a computer (see para. 0040) that receives data wirelessly from the detecting device and determines the presence, absence, or concentration of analyte. Thus a computer [equivalent to the claimed external device] and the claimed capabilities [of the claimed external device] are known in the art, as shown by Holmes. It would have been predictable by one skilled in the art that the component [computer] to determine the presence, absence, or concentration of analyte can be external to the detecting device [such as the Kumar detecting device] which transmits data for determining presence, absence, or concentration of analyte, since such components and wireless communication between components are known in the art, as shown by Holmes.
receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
Regarding claim 116, given that Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known elements, a display and interface for communications, for their known purposes would lead to predictable results.
As to the present claim 97, claim 96 of the reference recites a plurality of reagent units. Since claim 114 of the reference application recites providing reagents for detecting a plurality of different analytes, it would have been predictable by the skilled artisan that providing a plurality of pipette tips (equivalent to the presently claimed assay units) would allow for detecting a plurality of different analytes.
As to the present claim 99, see claim 96 of the reference.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claims 104-105, Examiner notes that the discussion above regarding claim 79 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of the claimed device.  The device of the reference application is capable of containing the samples as recited in claims 104-105.
As to claim 122, see claim 109 of the reference application.
As to claim 123, see discussion above regarding claim 95.
to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassay.

Claims 102-103, 115, and 118-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 96 of Application No. 15/069,843 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”), and US 20080243394 (hereinafter “Petricoin”) as applied to claim 95, and further in view of US 20050084921 (hereinafter “Cranley”).
The reference application and Holmes have been discussed above. Regarding claim 116, the discussion of claim 95 is applicable to claim 116, wherein the above-discussed detecting device that transmits is equivalent to the claimed communication assembly, and the above-discussed external device (i.e., computer of Holmes) is equivalent to the claimed computer system. Using software for controlling the apparatus Cranley (para. 0210 in Cranley). A display for displaying the results presence, absence or concentration) is a known element (see for example, para. 0057 in Cranley). Thus it would have been obvious to one skilled in the art that in the modification discussed above regarding claims 95 or 116, a display can be provided to display the result of determining the presence or concentration of the analyte. Also, the use of software is disclosed by Holmes (para. 0210).
As to claim 102, the reference application and Holmes  are silent as to determining compliance or non-compliance with a treatment protocol based on a comparison between the detection concentration and a known profile. 
However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an acetone specific enzyme system according to the present invention.  Thus, subjects mentally impaired due to age or disease, mentally ill subjects, or any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the detector of the Kumar-Holmes invention for detecting release of a drug, as suggested by Cranley, and to utilize the remote ‘external device’ (see discussion above regarding Kumar and Holmes) for the purpose of monitoring drug therapy by using the detector to ensure health care services being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time, as suggested by Cranley, as desirable for providing patient care.
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Cranley, can be made to be configured to receive a second detection information, determine a second concentration, and perform a trend analysis based on the difference between the first concentration and the second concentration. Moreover, it is predictable by the skilled artisan that performing a trend analysis based on a difference between a first concentration and a second concentration would be useful for monitoring drug therapy, in the manner suggested by Cranley, or for diagnosis or treatment. 
As to the present claim 115, see the teachings of Cranley in paragraph 0037 and 0279.
As to the present claims 118-119, use of a computer and software are discussed above. It would have been obvious to one skilled in the art to provide the computer system such that it stores a protocol for carrying out the assay, or provides a protocol based on a day of the week, since it is predictable that providing these protocols result useful information for a patient or user, as well as useful information for compliance monitoring, coaching or instructing, as suggested by Cranley. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
As to the present claim 120, Examiner notes that in paragraph 0279, Cranley explicitly discloses that the biosensor can be integrated with an analysis device linked to the internet for example, for 
As to the present claim 121, Examiner notes that Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154). It would have been obvious to one of ordinary skills in the art to provide the computer system such that it is configured to send a notification to the end user device when the concentration of the therapeutic agent or metabolite is above a threshold concentration since it would have been predictable that this would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.


Claims 95, 97, 101, 104-105, and 122-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Patent No. 9,581,588 (hereinafter “the reference patent”) in view of US 20050100937 (hereinafter “Holmes”), and US 20080243394 (hereinafter “Petricoin”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the reference patent encompasses all the limitations of the present claim 95 except the detector being an optical detector, or the detection device also comprising a cartridge stage for receiving the cartridge, and an external device as recited. (It is noted that the fluid transfer device and detection assembly of the reference application together form the claimed detection device.) Regarding a cartridge stage, this would have been obvious to one skilled in the art given that claim 16 of the 
Regarding the presently claimed external device in independent claims 95 and 116, Holmes discloses the following.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.
Additionally, it would have been predictable by one skilled in the art that the component to determine the presence, absence, or concentration of analyte can be provided in a device that is external to the detecting device, since computers and wireless communication between components are known in the art, as shown by Holmes. The Holmes biometric recognition device (which Examiner equates to the claimed external device) appears to be a computer (see para. 0040) that receives data 
Regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 

 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), 
Regarding claim 116, given that Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known elements, a display and interface for communications, for their known purposes would lead to predictable results.
As to the present claim 97, see claim 1 of the reference.
As to the present claim 99, see claim 96 of the reference.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claims 104-105, Examiner notes that the discussion above regarding claim 95 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of 
As to claim 122, see claim 1 of the reference application.
As to claim 123, see discussion above regarding claim 95.
As to claims 124-125, the method and an apparatus can be automated wherein the apparatus has the ability to manipulate [via automation] one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassay.



Claims 102-103, 115, and 118-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US 9,581,588 (hereinafter “the reference application”) in view of US 20050100937 (hereinafter “Holmes”), and US 20080243394 (hereinafter “Petricoin”) as applied to claim 95, and further in view of US 20050084921 (hereinafter “Cranley”).
The reference application and Holmes have been discussed above. Regarding claim 116, the discussion of claim 95 is applicable to claim 116, wherein the above-discussed detecting device that transmits is equivalent to the claimed communication assembly, and the above-discussed external device (i.e., computer of Holmes) is equivalent to the claimed computer system. Using software for controlling the apparatus Cranley (para. 0210 in Cranley). A display for displaying the results presence, absence or concentration) is a known element (see for example, para. 0057 in Cranley). Thus it would have been obvious to one skilled in the art that in the modification discussed above regarding claims 95 or 116, a display can be provided to display the result of determining the presence or concentration of the analyte. Also, the use of software is disclosed by Holmes (para. 0210).

However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the detector of the Kumar-Holmes invention for detecting release of a drug, as suggested by Cranley, and to utilize the remote ‘external device’ (see discussion above regarding Kumar and Holmes) for the purpose of monitoring drug therapy by using the detector to ensure health care services being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time, as suggested by Cranley, as desirable for providing patient care.
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Cranley, can be made to be configured to receive a second detection information, determine a second concentration, and perform a trend analysis based on the difference between the first concentration and the second concentration. Moreover, it is predictable by the skilled artisan that performing a trend analysis based on a difference between a first concentration and a second concentration would be useful for monitoring drug therapy, in the manner suggested by Cranley, or for diagnosis or treatment. 
As to the present claim 115, see the teachings of Cranley in paragraph 0037 and 0279.
As to the present claims 118-119, use of a computer and software are discussed above. It would have been obvious to one skilled in the art to provide the computer system such that it stores a protocol for carrying out the assay, or provides a protocol based on a day of the week, since it is predictable that 
As to the present claim 120, Examiner notes that in paragraph 0279, Cranley explicitly discloses that the biosensor can be integrated with an analysis device linked to the internet for example, for instant results for home monitoring of a subject. It would have been obvious to one of ordinary skills in the art to provide the detection information or data to the end user device, as discussed above, in real-time since it is predictable that providing the detection data to the end user device in real-time would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.
As to the present claim 121, Examiner notes that Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154). It would have been obvious to one of ordinary skills in the art to provide the computer system such that it is configured to send a notification to the end user device when the concentration of the therapeutic agent or metabolite is above a threshold concentration since it would have been predictable that this would result in compliance monitoring, coaching or instructing, as suggested by Cranley, and as would be useful for a particular user or patient.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 95, 97, 99, 101, 103-105, and 115-125 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”) in view of US 20050100937 (“Holmes”) and further in view of US 20080243394 (hereinafter “Petricoin”).
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19, lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.

As to independent claims 95 and 116, the Kumar capillary is equivalent to Applicant’s assay unit, and the cylinder (or capillary itself) is equivalent to Applicant’s cartridge. The wells of the sample tray are equivalent to Applicant’s sample unit and reagent units. Apparatus such as at 200 is equivalent to Applicant’s assembly comprising the claimed fluid transfer device (Kumar’s syringe), the claimed optical reader (Kumar’s detection station 203), and the claimed cartridge stage (Kumar’s tray holder 212) (see Kumar column 29 line 55 to column 30, line 10, which discloses that apparatus 200 comprises prep station 201, capillary tubes 2, and detection station 203). The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10. Thus the Kumar tray holder is equivalent to Applicant’s cartridge stage for receiving the claimed cartridge that holds the assay unit and reagent units. The Kumar sample tray 3 is equivalent to Applicant’s cartridge that holds the assay unit and reagent units (see col. 18, lines 44-46, disclosing that the sample tray is designed to contain a reagent and means to mix fluid held within the wells, and column 19, lines 35-36 disclosing that the sample is added to one or more wells in the sample tray.
Moreover, Kumar teaches determining the amount of analyte present (col. 9, lines 61-65.).
However, as to independent claim 95, Kumar is silent an external device in communication with the assembly, wherein the assembly is configured to receive a protocol for running the assay from the external device and to transmit detection information corresponding to the optical signal to the external 
As to independent claim 116, Kumar is silent as to a computer system in communication with the assembly via the communication assembly [of the claimed assembly], wherein the communication assembly is configured to transmit detection information to the computer system, and wherein the computer system is configured to determine a presence or concentration of the analyte based on the detection information; and a user station comprising a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system.
Regarding an external device or computer system to receive detection information transmitted by the assembly  device wherein the external device or computer system is configured to determine a concentration of the analyte based on the detection information (as recited in claim 95 or 116), Holmes suggests these limitations as follows.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the assay device of the present claims or Kumar (comprising the cartridge stage and fluid transfer device coupled to the assay unit), nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. Moreover, Kumar discloses the presently claimed assay device (i.e., the claimed “assembly”, as discussed above), and the remaining difference between the Kumar invention and claim 95 is the claimed external device that is configured to perform the recited functions. Such an external device is taught by Holmes in disclosing a biorecognition device (equivalent to the claimed external device) that receives results of an analyte interaction from the microarray scanning device (analogous to Applicant’s assembly) through a transmission, such as wireless communications (para. 0067), wherein the biometric recognition device can be located in the device having the microarray or is located externally (para. 0108), wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).

In other words, separating known components such that they perform the same known functions, though remotely, e.g., wirelessly, is shown by Holmes. Specifically, providing components of a system such that a detecting device transmits data and an external device receives the data wirelessly is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the same device that detects the analyte. Thus providing such alternative means in the Kumar invention would have been obvious to the skilled artisan based on the suggestion by Holmes, as may be desirable in utilizing the system by people in different locations.
Additionally, use of wireless communication or the internet for remote communication is known in the art, including in the diagnostic or medical field as exemplified by Holmes (paras. 0095, 0108). It would have been predictable by one skilled in the art that use of wireless communication or the internet provides the benefit of conveying information remotely from different sources or users, as may be desirable for convenience. Thus it would have been predictable by one skilled in the art that the component to determine the presence, absence, or concentration of analyte can be provided in a device 
Regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
	Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known elements, a display and interface for communications, for their known purposes would lead to predictable results.
As to claim 97, Kumar disclose a plurality of capillaries [equivalent to the claimed assay units] not in fluid communication with each other (col. 17, lines 62-64; col. 19, lines 11-18; col. 21, lines 19-22; col. 35, line 66 to col. 36, line 16).
As to claim 99, see Kumar in column 18, lines 11-20 regarding the capillary tube having an interior surface capable of binding to a conjugate.
As to claim 101, see discussion of above regarding the wireless communication between a detecting device and a device that determines the presence, absence, or concentration of analyte. Wireless communication implies that the devices are located remotely from each other.
As to claim 103, it is predictable by one skilled in the art that a computer, as suggested by Holmes and Petricoin, can be made to be configured to receive a second detection information, determine a second concentration, and perform a trend analysis based on the difference between the first concentration and the second concentration. Moreover, it is predictable by the skilled artisan that 
As to claims 104-105, Examiner notes that the discussion above regarding claim 95 applies to these claims since these claims do not positively recite that a sample or any reagent is actually a part of the claimed device.  The device of the reference application is capable of containing the samples as recited in claims 104-105.
As to claim 115, see discussion above regarding Petricoin (para. 0022, and 0062).
As to claim 117, see Kumar in column 17, line 66 to column 18, line 10.
As to claim 118, use of a computer for communicating a protocol for carrying out the assay has been discussed above (see discussion of claim 95). 
As to claim 119, providing the computer such that it communicates a protocol based on a day of the week requires ordinary skills in the art since it is understood that a computer can be programmed and, furthermore, it is predictable that providing these protocols result useful information for a patient or user. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
As to claim 120, it would have been obvious to one of ordinary skills in the art to provide the detection information or data to the end user device, as discussed above, in real-time since it is predictable that wireless or internet communication can provide communication in real time, as may be desirable for convenience or efficiency. 
As to claim 121, it would have been obvious to one of ordinary skills in the art to provide the computer system such that it is configured to send a notification to the user station when the concentration of the analyte is above a threshold concentration since it would have been predictable 
As to claim 122, see Kumar in column 17, lines 62 to column 18, line 10.
As to claim 123, see discussion above regarding claim 95.
As to claims 124-125, the method and an apparatus can be automated wherein the apparatus has the ability to manipulate [via automation] one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19, lines 6-19.

Claim 102 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”) in view of US 20050100937 (“Holmes”), and US 20080243394 (hereinafter “Petricoin”), as applied to claim 95, and further in view of US 20050084921 (hereinafter “Cranley”).
Kumar, Holmes, and Petricoin have been discussed above. As to claim 102, comparison to a known profile corresponding to an agent is shown by Kumar in column 20, lines3-38. 
As to claim 102, Kumar and Holmes are silent as to determining compliance or non-compliance with a treatment protocol based on a comparison between the detection concentration and a known profile. 
However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
Examiner notes that the disclosure of “computerized data collection and transmission” implies the use of a computer system to collect or transmit data. Moreover, Cranley discusses transmitting data through the internet for monitoring elsewhere.
Specifically relevant to claim 102, Cranley discloses in paragraph 0279: “Tagging a pharmaceutical with acetoacetate, or a derivative thereof, permits easy detection of subject compliance with prescribed therapeutic regimes by virtue of detecting breath acetone using an acetone specific enzyme system according to the present invention.  Thus, subjects mentally impaired due to age or disease, mentally ill subjects, or any other poorly compliant subject can be monitored for drug dosages in a noninvasive manner.  By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). It would have been obvious to the skilled artisan to utilize the modified Kumar system for the purpose of monitoring drug therapy by using the detector to ensure 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the following reasons. 
Applicant has amended claim 95 and argues that the references [previously] cited, including the Holmes reference, fail to disclose or suggest an assembly configured to receive a protocol for running an assay from an eternal device and that transmits detection information corresponding to the optical signal to the external device after running the assay. 
Applicant has also amended claim 116 and argues that the cited references, including Kumar, do not disclose or suggest a user station as claimed.
However, Petricoin is utilized in the present Office action to show a teaching or suggestion of these limitations.
As discussed above, [and copied and pasted here for convenience], regarding the assembly being configured to receive a protocol for running the assay from the external device (as recited in claim 95), and a user station (as recited in claim 116), wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system, Petricoin discloses the following. 
theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for 
a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Thus Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, database, and modules including  an assay planner to determine which target proteins to assay and a data analyzer to analyze a target. Petricoin further teaches that the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer or one or more of a plurality of networked computers 102 acting as clients, which can be personal computers and workstations, or clients which uses wireless access or internet. Paragraphs 0022 and 0062.
Thus, regarding claim 95, given the suggestions by Petricoin to provide modules to perform desired functions such as determining a particular assay to perform, and analyzing a target (para. 0022), it would have been obvious to one skilled in the art to provide the assay assembly and external device (computer) of the modified Kumar device discussed further above, such that the assembly is configured to receive a protocol for running the assay from the external device (as recited in claim 95), wherein the external device determines and provides the protocol as well as analyzes the target, as may be desirable for convenience based on the location of the users, such as patients and medical professionals. The skilled artisan would have had reasonable expectation of success since it is predictable that the same computer system or module can be provided to perform more than one function, such as providing a protocol as well as receiving data and determining target concentration.
Regarding claim 116, given that Petricoin discloses a system comprising a plurality of networked computers (clients) in communication, interface means to be displayed on the computers, wherein the system may be adapted to be accessed by physicians, medical professionals, and/or their assistants on the networked computers that use wireless access or internet (paragraphs 0022 and 0062), it would have been obvious to one skilled in the art to provide a user station, wherein the user station comprises a display and software for controlling operation of the assembly, wherein the user station that is separate from the assembly, the user station comprising a display and software for controlling operation of the assembly, wherein the user station is in communication with the computer system and is configured to display the presence or concentration of the analyte as determined by the computer system. The skilled artisan would have had reasonable expectation of success since use of known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.